Citation Nr: 1023670	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  02-05 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a heart disorder 
characterized as rheumatic heart disease.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active military service from June 1967 to 
October 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The Veteran testified at a Board videoconference hearing 
before one of the undersigned Veterans Law Judges in December 
2002.  In February 2010, the Veteran again presented 
testimony at a Travel Board hearing at the RO before another 
undersigned Veterans Law Judge.  As such, this appeal 
concerns an issue on which there have been two hearings from 
two different Veterans Law Judges. Since the law requires 
that the Veterans Law Judge who conducts a hearing on appeal 
must participate in any decision made on that appeal, this 
matter will be decided by a three member panel of Veterans 
Law Judges, which will include the two Veterans Law Judges 
that presided over the Veteran's Board hearings.  See 38 
U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2009). 

The Board remanded this case in October 2003, March 2005, 
September 2006, and December 2009 for further development.  
The case has now been returned to the Board for further 
appellate consideration.

In July 2005 and again in July 2007, the Board issued 
decisions denying the current claim on appeal.  Both times, 
the Veteran appealed these decisions to the U. S. Court of 
Appeals for Veterans Claims (Court).  In response, in Court 
Orders dated in June 2006 and August 2009, the Court granted 
Joint Motions for Remand (Joint Motions).  The Board's 
previous decisions were vacated and remanded for compliance 
with the instructions described in the Joint Motions.  
Specifically, the Court directed the Board to address whether 
the Veteran had an entrance examination upon entering 
service; to address with adequate reasons and bases whether 
there was clear and mistakable evidence that the Veteran's 
heart disability was both preexisting and not aggravated by 
service; to address the evidence of record without making 
mixed findings; to address the Federal Circuit Court's 
holding in Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000), 
with respect to whether lay statements by the Veteran may be 
sufficient to rebut the presumption of soundness.  

The case has now returned to the Board for appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is clear and unmistakable evidence the Veteran had 
a preexisting heart disorder prior to induction into service 
in June 1967.  This preexisting heart disorder was not, 
however, noted at entry.  

2.  There also is clear and unmistakable evidence the 
preexisting heart disorder was not permanently aggravated 
during service beyond its natural progression.

3.  A heart disorder was not otherwise incurred during 
service or within one year of service.  


CONCLUSION OF LAW

None of the Veteran's current heart disorders were incurred 
in or aggravated by his military service, or within one year 
of service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1153, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in May 2001, January 
2004, and November 2006.  Those letters effectively satisfied 
the notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
him about the information and evidence not of record that was 
necessary to substantiate his service connection claim; (2) 
informing him about the information and evidence the VA would 
seek to provide; (3) informing him about the information and 
evidence he was expected to provide.  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the November 2006 letter from the RO further 
advised the Veteran of the elements of a disability rating 
and an effective date, which are assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

With regard to the timing of notice, VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini II, 18 Vet. App. at 120 (2004).  In the present 
case, the Board sees the RO did not provide the Veteran with 
all VCAA notice prior to the December 2001 adverse 
determination on appeal.  But in Pelegrini II, the Court also 
clarified that in these situations VA does not have to 
vitiate that decision and start the whole adjudicatory 
process anew, as if that decision was never made.  Id.  
Rather, VA need only ensure the Veteran receives (or since 
has received) content-complying VCAA notice, followed by 
readjudication of his claims, such that he is still provided 
proper due process.  In other words, he must be given an 
opportunity to participate effectively in the processing of 
his claim.  The Federal Circuit Court) recently held that a 
Statement of the Case (SOC) or Supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  In fact, as a matter of law, VA may cure a 
timing of notice defect by taking proper remedial measures, 
such as issuing a fully compliant VCAA notice followed by a 
subsequent SOC or SSOC.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, VA cured the timing notice defect by issuing all 
additional VCAA notice letters prior to readjudicating the 
case by way of the March 2007 SSOC.  Therefore, because VA 
cured the timing error, the Board has not erred in finding 
that VA complied with its duty to notify.  Stated another 
way, VA's issuance of an SSOC in March 2007 following the 
additional VCAA notice letters cured the timing error.  In 
essence, the timing defect in the notice has been rectified, 
such that there is no prejudicial error in the timing of VCAA 
notice.  Prickett, 20 Vet. App. at 376.  

The Board emphasizes that neither the June 2006 nor August 
2009 Joint Motions from the Court instructed the Board to 
correct any deficiencies in the content or timing of VCAA 
notice.  Moreover, the Veteran is represented by an attorney 
who submitted a February 2009 Appellant Brief clearly 
demonstrating actual knowledge of precisely what evidence is 
required to substantiate the claim.  See Mlechick v. 
Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (notice error 
not prejudicial when claimant has actual knowledge of the 
evidence needed to substantiate claim); Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008) (actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim).  As 
such, the Board concludes prejudicial error in the timing or 
content of VCAA notice has not been established as any error 
was not outcome determinative.  See Shinseki v. Sanders, 129 
S. Ct. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency).  

With respect to the duty to assist, the RO has obtained the 
Veteran's available service treatment records (STRs), service 
personnel records (SPRs), his VA treatment records, and 
Social Security Administration (SSA) records.  He also had an 
April 2005 VA examination with an additional January 2007 
etiology opinion concerning whether his current heart 
problems are linked to his military service.  See, e.g., 
McLendon v. Nicholson, 20 Vet. App. 79, 81-85 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  In 
response to the VCAA letters, the Veteran has submitted 
hearing testimony, personal statements, private medical 
evidence, and duplicate STRs and SPRs.  The Board is also 
satisfied as to substantial compliance with its previous 
remand directives to include scheduling hearings, obtaining 
outstanding medical records, providing VCAA notice, and 
securing a VA examination and opinion.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 
22 Vet. App. 97 (2008) (finding that only substantial 
compliance, rather than strict compliance, with the terms of 
a Board engagement letter requesting a medical opinion is 
required).  In the present decision, the Board has now also 
complied with the Court's requests as well.  The Court has 
not instructed any additional development aside from what has 
already been secured.  Overall, the Board is satisfied that 
the duty to assist has been met.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2009).  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained 
or a disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 
C.F.R. §§ 3.303, 3.306.  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Some heart diseases on the other hand are chronic, per se, 
and therefore will be presumed to have been incurred in or 
aggravated by service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within 
one year after service.  These chronic diseases include 
arteriosclerosis, cardiovascular-renal disease, endocarditis, 
myocarditis, and organic heart disease.  Even this 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

For purposes of establishing service connection under 
38 U.S.C.A. § 1110, every Veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111 for disorders not 
noted on the entrance or enlistment examination, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003.  
The Court and Federal Circuit Court have adopted the General 
Counsel's position.  Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004); Quirin v. Shinseki, 22 Vet. App. 390, 396 
(2009).

The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any increase in disability was due to the natural 
progress of the preexisting condition.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2009).  See also Wagner, 370 
F.3d at 1096.  If this burden is met, then the Veteran is not 
entitled to service-connected benefits.  However, if the 
government fails to rebut the presumption of soundness under 
section 1111 by showing any of the above, the Veteran's claim 
is one for service connection.  Wagner, 370 F.3d at 1096.

"[A]n increase in disability must consist of worsening of the 
enduring disability . . .."  Davis v. Principi, 276 F.3d 
1341, 1344 (Fed. Cir. 2002).  Aggravation requires an 
increase in the severity of the preexisting condition, as 
distinguished from the mere recurrence of manifestations of 
the pre-service condition.  Id at 1345.  Temporary or 
intermittent flare-ups of a preexisting injury or disease are 
not sufficient to be considered "aggravation in service" 
unless the underlying condition itself, as contrasted with 
mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Evidence of a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
Veteran's health and medical treatment during and after 
military service, as evidence of whether a preexisting 
condition was aggravated by military service.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence".)  That is, the standard of proof for 
rebutting the presumption of soundness is not merely evidence 
that is "cogent and compelling, i.e., a sufficient showing, 
but evidence that is clear and unmistakable, i.e., 
undebatable ...."  Vanerson, 12 Vet. App. at 261.  In short, 
it is an "onerous" evidentiary standard, requiring that the 
preexistence of a condition and the no-aggravation result be 
"undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 
(2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Analysis

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Here, an April 2005 VA examiner 
diagnosed the Veteran with "mild" valvular heart disease 
and rheumatic fever by history.  Thus, there is sufficient 
evidence of current heart disorders.  Consequently, the 
determinative issue is whether any of these are somehow 
attributable to the Veteran's military service, by way of 
incurrence or aggravation.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran and his attorney have continuously asserted that 
a preexisting heart disorder was aggravated during his short 
period of military service from June 1967 to October 1967.  
The Veteran indicates that he was treated for rheumatic fever 
prior to service as a child, and then developed heart 
problems.  He states that it was difficult to run as a 
teenager due to his rheumatic heart disease.  He believes he 
had mitral valve damage at this time as well.  He indicates 
he was never given a service  entrance examination in 1967 
aside from urine samples, and the Army doctors tore up his 
medical reports that revealed a preexisting heart condition.  
See videoconference testimony at page 16.  Yet, in somewhat 
of a contradictory fashion, both the Veteran and his attorney 
have also stated that his preexisting heart problems were 
"noted" at entry, even with the absence of an examination.  
See e.g., February 2009 Attorney Brief; February 2010 Travel 
Board testimony.  In any event, the Veteran maintains that 
during basic training his preexisting heart condition 
permanently worsened as he experienced symptoms of chest 
pain, fatigue, shortness of breath, stress, blacking out, 
weakness in the legs, and inability to run.  He asserts at 
one point he was trampled upon by other soldiers causing 
further aggravation.  See October 1983 personal statement; 
April 2002 VA Form 9; December 2002 videoconference 
testimony; February 2010 Travel Board testimony; February 
2009 Attorney's Brief.  The Veteran reflected that he was 
never provided with a discharge examination in September 1967 
despite its presence in the claims file.  See December 2002 
videoconference testimony at page 17.  In contrast, and again 
in an inconsistent fashion to what the Veteran has stated, 
his attorney asserts that he was provided with a discharge 
examination, but no heart problems manifested because he had 
been in the stockade for several weeks and was not active.  
See February 2009 Attorney Brief.  

Initially, the Veteran and his attorney maintain that a 
preexisting heart disability was "noted" upon entry, and as 
such the claim should be adjudicated under the presumption of 
aggravation rule discussed in 38 U.S.C.A. § 1153 and  
38 C.F.R. § 3.306.  However, this argument is fundamentally 
incorrect.  The presumption of soundness attaches only where 
there has been an induction examination during which the 
disability about which the Veteran later complains was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  History provided by the Veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  

In this respect, the Veteran's preexisting heart disorder was 
not "noted" in any induction examination of record.  In 
fact, the Veteran has maintained he never underwent a formal 
induction examination (he stated he only gave urine samples), 
and the claims file does not contain an induction 
examination.  As such, per the applicable statute and 
regulation, a heart disorder was not "noted" at entry.  The 
Board acknowledges an August 1967 STR mental hygiene 
certificate noted a reported history of rheumatic fever in 
5th grade.  The Veteran's September 1967 discharge 
examination also noted a reported history of rheumatic fever 
including heart symptoms.  An October 1967 letter to the 
Veteran's mother from the Office of the Inspector General of 
the Army indicates that the Veteran was physically fit for 
induction after consultations with military doctors.  
Regardless, there is no specific mention of an induction 
examination.  Subsequent post-service VA and private records 
note a history of rheumatic heart disease prior to service.  
But in summary, a preexisting heart disorder was not "noted 
" upon an induction examination of record as required by VA 
law.  The documentation of the Veteran's history of rheumatic 
fever in private records dated before his STRs, in his STRs 
themselves, and in post-service records do not constitute a 
notation of a preexisting condition upon induction.  38 
C.F.R. § 3.304(b).  As such, an analysis of the presumption 
of aggravation under 38 U.S.C.A. § 1153 is not required; 
instead, the Board must analyze the Veteran's claim by way of 
the presumption of soundness under 38 U.S.C.A. § 1111.  

Since a preexisting heart disorder was not "noted" at 
entry, the Board turns to the central issue in this case: 
whether clear and unmistakable evidence demonstrates that a 
heart disorder existed before acceptance and enrollment and 
was not aggravated by such service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  As to evidence in support of a 
preexisting disorder, the Board has already discussed the 
Veteran's reported history of preexisting rheumatic heart 
disease mentioned in an August 1967 STR mental hygiene 
certificate and September 1967 discharge examination, as well 
as the October 1967 letter to the Veteran's mother from the 
Office of the Inspector General of the Army, which notes a 
report of preexisting rheumatic heart disease.  Various post-
service VA and private records also mention this reported 
history as well.  But most importantly, a pre-service January 
1957 county health department record from T.T.R., MD., notes 
that the Veteran has a heart defect.  A June 2003 private 
treatment letter from H.D.L., MD, reports that he personally 
treated the Veteran in the 1950s and 1960s prior to induction 
for rheumatic fever and a heart condition.  There is no overt 
reason to doubt the sincerity of this medical evidence.  

Moreover, in the August 2009 Joint Motion, the Court has 
asked the Board to address how the Veteran's lay statements 
about his pre-service history of heart problems affect the 
rebuttal of the presumption of soundness.  In this regard, 
the Court has held on multiple occasions that lay statements 
by a Veteran concerning a preexisting condition, alone, are 
not sufficient to rebut the presumption of soundness.  See 
e.g., Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay 
person's account of what a physician may or may not have 
diagnosed is insufficient to support a conclusion that a 
disability preexisted service); Crowe v. Brown, 7 Vet. App. 
238 (1994) (supporting medical evidence is needed to 
establish the presence of a preexisting condition); see also 
Leshore v. Brown, 8 Vet. App. 406 (1995) (the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.)

However, in determining whether a condition preexisted 
service, lay evidence must still be considered.  That is, the 
Veteran's medical history, accepted medical principles, 
evidence regarding the basic character, origin and 
development of the condition, and lay and medical evidence 
concerning the inception, development and manifestations of 
the condition must all be considered.  38 C.F.R. § 3.304(b).  
See also Quirin, 22 Vet. App. at 396.

In addition, the Federal Circuit has also held that a 
Veteran's own lay statements that his current disorder or 
disease preexisted his active service may be sufficient to 
rebut the presumption of soundness, even in the absence of 
verifying clinical evidence or recorded history.  Harris v. 
West, 203 F. 3d. 1347, 1350 (Fed. Cir. 2000).  Nonetheless, 
the Harris case is quite fact specific in that a later 
medical opinion determining that the Veteran's condition 
preexisted service was based upon credible lay statements 
made by the Veteran about the pre-service history of his 
condition.  Id. at 1351.  

As to lay evidence of a preexisting heart condition, the 
Board observes the Veteran has been consistent and credible 
in his description of outpatient medical treatment and 
symptoms of fatigue, difficulty running, and shortness of 
breath that occurred before he joined the military, due to 
pre-service rheumatic heart disease.  Therefore, the Board 
believes the Veteran's lay statements regarding his 
preexisting condition are supportive in helping rebut the 
presumption of soundness.  In the present case, similar to 
the facts of the Harris case, post-service VA medical 
opinions from a doctor and nurse dated in November 2000 and 
January 2002 document a pre-service history of rheumatic 
fever in childhood, based on the Veteran's credible lay 
assertions of preexisting heart problems.  Consequently, the 
Board finds all of the medical and lay evidence, taken 
together, provides clear and unmistakable evidence that 
rheumatic heart disease preexisted service.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).  

The Board acknowledges that the April 2005 VA examiner, in 
conjunction with a latter January 2007 addendum, stated that 
he believed the Veteran did not have a preexisting heart 
disorder prior to entrance into service.  However, although 
the examination and opinion is thorough and probative as to 
other questions, the VA examiner's analysis of whether there 
was a preexisting heart disorder is fundamentally flawed.  
That is, the VA examiner falsely indicated the Veteran had a 
"normal exam" at entrance.  There is simply no such 
enlistment examination of record to support this assertion.  
In addition, the VA examiner's reasons for disregarding the 
evidence of two private physicians who treated the Veteran 
for a heart disorder prior to service were not persuasive.  
As such, the Board finds that the VA examiner's opinion on 
this matter does not cause the issue of the existence of a 
preexisting heart disorder to be debatable.  In making this 
determination, the Board emphasizes that on this particular 
point the Board is in agreement with the Veteran and his 
attorney that the evidence of record as to the existence of a 
preexisting heart condition is not merely "cogent and 
compelling, i.e., a sufficient showing," but rather the 
evidence  is "clear and unmistakable, i.e., undebatable 
...."  Vanerson, 12 Vet. App. at 261.  

In light of the foregoing, the Board now turns to the 
requirement that VA must show by clear and unmistakable 
evidence that the Veteran's preexisting rheumatic heart 
disease was not aggravated by service, in order to fully 
rebut the presumption of soundness.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).    

In this respect, upon review of the medical and lay evidence 
of record, the Board concludes that there is clear and 
unmistakable evidence that the Veteran's preexisting 
rheumatic heart disease was not aggravated by service.  Id.  
The Board emphasizes that independent medical evidence is 
needed to support a finding that the preexisting heart 
disorder increased in severity during active duty service in 
1967 beyond its natural progression.  See Paulson v. Brown, 7 
Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 
238, 246 (1994).  Lay evidence is still considered, but 
independent medical evidence is generally also needed. 

As to in-service evidence of aggravation, his STRs document 
the Veteran did complain of fatigue and other symptoms that 
he believed were the result of a heart problem.  However, 
there are no STRs that actually clinically state his reported 
symptoms were the result of a heart disorder.  In fact, the 
September 1967 discharge examination noted a normal clinical 
evaluation for his heart at that time.  The Veteran has 
inaccurately stated that he was never given a discharge 
examination, despite its presence in the claims file.  See 
December 2002 videoconference testimony at page 17.  In 
contrast, and again in an inconsistent fashion compared to 
the Veterans statement, his attorney concedes that he was 
provided with a discharge examination, but no heart problems 
manifested because he had been in the stockade for several 
weeks and was not active.  See February 2009 Attorney Brief.  
This argument is extremely unpersuasive and no opinion of a 
medical professional was cited to support this dubious 
medical assertion. 

Moreover, the October 1967 letter to the Veteran's mother 
from the Office of the Inspector General of the Army states 
that the Veteran went to sick call 13 times during a 30 day 
period during service.  He underwent numerous in-service 
medical examinations due to his heart complaints.  But 
various military doctors found nothing abnormal.  Most 
importantly, an August 1967 examination and X-rays of the 
heart and an electrocardiogram were normal according to the 
Office of the Inspector General of the Army.  Although the 
actual records were not present in the claims folder, there 
is no overt reason to doubt these findings that were being 
referenced.  These findings contradict the Veteran's 
assertion that in his April 2002 VA Form 9 that an in-service 
heart examination was "abnormal."  For the sake of 
argument, even if some of the Veteran's reported symptoms 
were manifestations of his preexisting heart condition, the 
Board emphasizes that temporary or intermittent flare-ups of 
a preexisting injury or disease are insufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  Jensen, 4 Vet. App. at 306-307; Green, 1 Vet. App. 
at 323; Hunt, 1 Vet. App. at 297.  The available evidence 
simply does not point to a permanent increase of his 
preexisting rheumatic heart disease during service.  In 
summary, STRs simply fail to reveal clinical evidence of 
aggravation of his preexisting rheumatic heart disease.    

More importantly, post-service, the claims folder does not 
contain a diagnosis of a heart problem until 1978, when a 
private physician notes in a letter that he recently examined 
the Veteran and found evidence of a systolic heart murmur, 
after the Veteran's complaints of chest pain and fatigue.  
Hypertension was also diagnosed at that time.  Rheumatic 
fever was noted by history.  The Board has also considered 
the Veteran's lay assertions that he was treated for a heart 
condition after discharge but prior to 1978, although he has 
not submitted any medical evidence verifying this particular 
treatment.  But of greater significance is the fact that VA 
treatment records in 1984 fail to verify the 1978 diagnosis 
of a heart murmur, even after acknowledging the Veteran's 
complaints of chest pain and fatigue.  No significant heart 
disease was noted after VA chest X-rays and an echocardiogram 
were performed as part of a cardiac workup in 1984.  The 
Board notes that "possible abnormalities" of the heart were 
noted in 1984, and there was a suggestion of mild hypokinesis 
of the left ventricle, but there is absolutely nothing 
consistent with aggravation in-service of a preexisting heart 
condition.  In fact, there is no further probative evidence 
of a heart disorder (mitral valve disease) until the late 
1990s and early 2000s, providing even stronger evidence 
against permanent aggravation during service decades earlier.  

Moreover, the Board has considered the part of the April 2005 
VA examination report, in conjunction with a latter January 
2007 addendum, which discusses whether there was aggravation.  
This examination and opinion provide clear and unmistakable 
evidence of no aggravation.  In this vein, although the Board 
did not find that the examiner's conclusions as to the 
existence of a preexisting condition were probative, the 
parts of this VA examination and opinion that dealt with 
whether aggravation occurred were thorough, supported by 
explanations and discussion of evidence, based on a review of 
the claims folder, and supported by the evidence of record.  
The examiner opined that VA evidence from 1984 after a 
cardiac workup simply did not reveal "aggravation" of a 
preexisting disorder.  His subsequent heart problems were not 
typical of a "rheumatic carditis."  Rather, his current 
heart problems were a natural progression of the aging 
process.  

The most probative statements made by the VA examiner 
regarding aggravation are the following:  First, the examiner 
made an observation noting that the Veteran has never been 
hospitalized for any cardiac related problem since discharge 
in 1967.  This is strong evidence of no aggravation.  Second, 
the Veteran also made a lay statement to the VA examiner 
admitting that he can engage in similar activities currently 
to what he was engaging in prior to his military service, 
despite the alleged aggravation of his preexisting rheumatic 
heart disease.  Lay statements found in medical records when 
medical treatment was being rendered may be afforded greater 
probative value.  These records were generated with a view 
towards ascertaining the appellant's then-state of physical 
fitness, they are akin to statements of diagnosis and 
treatment and are of increased probative value.  Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997).  These two comments 
written by the examiner especially serve as undebatable 
evidence against aggravation of a preexisting heart 
condition.  Although the Veteran's attorney has expressed 
disagreement with the conclusions reached by the examiner, 
these conclusions are nonetheless thoroughly explained in the 
January 2007 opinion.  Their probative value cannot be 
diminished merely because the Veteran's attorney does not 
agree with the medical conclusions reached.  

The Board acknowledges there are also some medical opinions 
in support of aggravation, as well as the Veteran's lay 
assertions.  In this regard, the Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
evidence contained in a record; every item does not have the 
same probative value.  The Board must account for the 
evidence which it finds to be persuasive or unpersuasive, 
analyze the credibility and probative value of all material 
evidence submitted by and on behalf of a claimant, and 
provide the reasons for its rejection of any such evidence.  
See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 
3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 
621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 
(1991).  It is not error for the Board to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

As to the opinions in support of aggravation, post-service VA 
medical opinions from a doctor and nurse dated in November 
2000 and January 2002 document a pre-service history of 
rheumatic fever in childhood, based on the what the Board has 
determined to be the Veteran's credible lay assertions 
regarding the a preexisting heart problem.  However, the 
opinions also state that the Veteran's current mitral valve 
disease was probably aggravated by the strenuous activities 
of basic training during service.  Again, this opinion as to 
aggravation was based on the Veteran's lay statements, but 
not a review of other probative in-service or post-service 
evidence of record.  Although the Veteran's lay statements as 
to pre-service existence of his heart problems have been 
acknowledged by the Board as credible and probative in the 
present decision, the same cannot be said for the Veteran's 
lay statements as to aggravation.  

In this regard, a medical opinion cannot be disregarded 
solely on the rationale that the medical opinion is based on 
a history provided by the Veteran.  Coburn v. Nicholson, 19 
Vet. App. 427 (2006).  On the other hand, the Board may 
reject a medical opinion if the Board finds that other facts 
present in the record contradict the facts provided by the 
Veteran that formed the basis for the opinion.  The Board 
should evaluate the credibility and weight of the history 
upon which the opinion is predicated.  Kowalski v. Nicholson, 
19 Vet. App. 171 (2005).  Here, the Veteran's description of 
aggravation is not supported by his STRs.  In fact, his STR 
discharge examination and the October 1967 letter to the 
Veteran's mother from the Office of the Inspector General of 
the Army directly contradict his allegation of aggravation of 
his preexisting heart disorder.  Subsequent post-service VA 
and private treatment records also do not support 
aggravation.  Therefore, the fact that November 2000 and 
January 2002 VA doctor and nurse opinions did not review any 
evidence of record, especially his STRs, is significant in 
terms of their probative value, or in this case, lack 
thereof, on the issue of aggravation.  Contemporaneous 
medical findings may be given more probative weight than a 
medical opinion years later suggesting something else 
entirely.  See Struck v. Brown, 9 Vet. App. 145, 155-56 
(1996).  Moreover, the VA physician's failure to provide a 
medical basis for the opinion lessens the weight and 
credibility of the evidence.  Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Further, the probative value of a 
medical professional's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1995).  Because of the above factors, the November 
2000 and January 2002 VA medical opinions from a doctor and 
nurse are fundamentally flawed and are not probative as to 
aggravation.    

As to the Veteran's lay assertions of aggravation, the Board 
has also considered an interesting March 1968 private 
psychiatric report, occurring only several months after 
discharge.  It was noted that the Veteran was "deeply 
psycho-neurotic, and suffers from an obsessional state, 
chiefly concerning his physical health . . . In former times 
he would simply have been called a hypochondriac."  This 
physician went on to state that it was doubtful an adequate 
examination was performed at induction, as once the Army 
accepted the Veteran, "the neurotic end-result was sure to 
come in a few months."  The Board finds these documented 
clinical concerns directly impact the Veteran's credibility 
as to the alleged severity of his reported heart symptoms.  
The findings of this private report simply cannot be ignored 
in assessing the Veteran's credibility in describing the 
severity of his heart problems during service or thereafter.    
  
The Board acknowledges the Veteran is competent as a lay 
person to report his experience in-service and since 
discharge of symptoms he attributes to his heart disorder 
such as chest pain, fatigue, leg problems, etc.  38 C.F.R. 
§ 3.159(a)(2).  However, the Board does not find his lay 
assertions to be particularly probative as to aggravation in 
light of the strong VA medical opinion and other in-service 
and post-service medical evidence that is against the claim.  
The Board has considered all the medical and lay evidence of 
record, but aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Overall, in analyzing the totality of the evidence above, 
there is clear and unmistakable evidence that the Veteran's 
preexisting rheumatic heart disease was not aggravated by his 
service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  See 
also Wagner, supra; VAOPGCPREC 3-2003.  The credible and 
probative evidence of record reveals that the no aggravation 
finding is undebatable.  
   
As to in-service incurrence, the basis of the Veteran's claim 
is one of aggravation.  Neither the Veteran nor his attorney 
has alleged that his current heart problems started in 
service.  In any event, the preponderance of the evidence 
also does not demonstrate that a heart disorder manifested 
during service or within one year of service for certain 
presumptive heart disorders.  STRs do not verify clinical 
evidence of a heart disorder, despite the Veteran's 
complaints of symptoms.  The first post-service confirmation 
of a heart murmur is dated in 1978, over a decade after 
discharge.  The January 2007 VA opinion, based on an actual 
review of STRs, indicates that there was a lack of evidence 
to link the Veteran's current mild valvular heart disease to 
service.  His discharge examination was unremarkable.  The 
October 2000 private opinion of Dr. M.L.S. that the Veteran's 
current heart problems were probably caused by the in-service 
trampling by soldiers is not particularly probative since 
this opinion fails to even acknowledge the evidence of his 
preexisting heart disorder, fails to discuss the 
contradictory evidence contained in his STRs and post-service 
treatment, and fails to discuss the October 1967 letter to 
the Veteran's mother from the Office of the Inspector General 
of the Army which stated the trampling never occurred.  

In conclusion, although there is clear and unmistakable 
evidence that a heart disorder preexisted service, there is 
also clear and unmistakable evidence that this heart disorder 
was not aggravated by service.  Id.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim.  It follows that there is not such a balance 
of the positive evidence with the negative evidence to 
otherwise permit a favorable determination on this issue.  
38 U.S.C.A. 
§ 5107(b).  


ORDER

Service connection for a heart disorder characterized as 
rheumatic heart disease is denied. 


			
          RENÉE M. PELLETIER	C. CRAWFORD
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                           
Board of Veterans' Appeals


__________________________________________
A. BRYANT
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


